IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
GREENVILLE DIVISION

UNITED STATES OF AMERICA
CRIMINAL NO. 4:19cr100-GHD-JMV-1

ANDRIAN BRUCE

ORDER SUBSTITUTING COUNSEL
The Federal Public Defender has moved for an order substituting counsel in the above-
styled and numbered cause due to a potential conflict of interest. The Office of the Federal Public
Defender contacted Michael Carr on February 5, 2020, who agreed to be appointed as counsel
to represent this defendant in his cause to eliminate any possibility of a conflict of interest and
Michael Carr agreed to be substituted as counsel for the defendant.
Therefore, IT IS HEREBY ORDERED AND ADJUDGED that:
The Office of the Federal Public Defender is hereby released from the obligation of the
representation of this defendant and any other responsibilities concerning the above-styled and
numbered cause and that Michael Carr is hereby substituted as counsel of record for the defendant

in this cause.

IT TS SO ORDERED this th SD ay of February, 2020.

ater

UMTED STATES MAGISTRATE JUDGE

 
